Citation Nr: 1516103	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for keratoconjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

In September 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied with a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  Additional VA medical records were also associated with the claims file since the April 2014 supplemental statement of the case.   However, as the Board is granting the claim, the Veteran is not prejudiced by the Board's review of this evidence.

The issue of an increased rating for his service-connected posttraumatic stress disorder (PTSD) has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has keratoconjunctivitis related to service.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for keratoconjunctivitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit of service connection for keratoconjunctivitis sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection Claim

The Veteran contends that he has had keratoconjunctivitis, characterized by dry eyes that started in service, and has continued since that time.  

Service treatment records are silent as to any complaints of, or treatment for, an eye disorder.  Subsequent VA medical records include only occasional treatment regarding the eyes.  VA medical record document occasional eye findings, which includes findings of dry eyes.  (May 2008, August 2011, March 2014 VA medical records). 

However, the Veteran has provided credible lay reports of having eye problems in service.  In a June 2014 lay statement, the Veteran's ex-wife reported that after being stationed overseas, the Veteran complained of gritty and burning eyes to her.  Also, during his August 2014 Board hearing, the Veteran reported having similar problems in service, which he self-treated with eye drops.  The Veteran is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

In an August 2011 private medical opinion, the Veteran's optometrist reported that the Veteran had keratoconjunctivitis, due to chronic exposure to salt, sand and windy conditions serving on an aircraft carrier.  In July 2013, his optometrist reported that the Veteran contracted keratoconjunctivitis as a viral infection while serving on an aircraft carrier.

In an April 2012 VA examination, the VA examiner found that the Veteran had eye disorders, which included dry eye blepharitis bilaterally.  The VA examiner opined that the Veteran may, or most likely has, thyroid related issues, and noted a one millimeter inferior scleral show with significant proptosis of both eyes.  He further noted that the Veteran had reported intermittent diplopia, which may be related to an increased thickening of extraocular muscles causing some intermittent diplopia.  The examiner noted that dry eyes are more so related to proptosis associated with a possible thyroid related disorder.  Furthermore, in the examiner's opinion, it was not due to aircraft jet blasts, which would be transient in nature and not long lasting. 

In a June 2012 VA medical record, however, the Veteran's VA medical provider reported that, following examination and lab testing, the Veteran had no sign of a current or past thyroid disorder.

Given the Veteran's credible reports of an in-service symptoms and dry eyes since service, in conjunction with the findings of the private medical opinion provider, and the VA medical records showing that the Veteran does not have a thyroid disorder, which had been suggested by the April 2012 VA examiner, the Board finds that the evidence of record is at least at equipoise in regards to the claim.  As such, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the benefit of the doubt, the Board finds that service connection for keratoconjunctivitis is granted.  






ORDER

Service connection for keratoconjunctivitis is granted.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


